— Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State Commissioner of Social Services, dated January 4, 1979 and made after a statutory fair hearing, as affirmed a determination of the local agency to reduce the grant of assistance to petitioner on behalf of her children in the category of aid to families with dependent children (AFDC), in order to recoup overpayments caused by petitioner’s fraudulent conduct. Petition granted, determination annulled insofar as reviewed, on the law, without costs or disbursements, and respondents are directed to restore any amounts withheld. This court has repeatedly held that an AFDC grant for children may not be terminated or reduced because of the parents’ misconduct in the absence of a showing of the children’s lack of need (see Payne v Sugarman, 39 AD2d 720, affd 31 NY2d 845; Matter of Farrone v Toia, 61 AD2d 983, app dsmd 45 NY2d 775; Matter of Brennin v Kirby, 79 AD2d 396). Consequently, no further recoupment may be made from the benefits allocated to petitioner’s children and a reimbursement must be made of any moneys so recouped. Lazer, J.P., Cohalan, Margett and O’Connor, JJ., concur.